Citation Nr: 0930698	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-37 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a stent angioplasty of right internal carotid 
artery performed by The University Hospital of Cincinnati on 
November 11, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
November 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In June 2009, the Veteran appeared and testified before the 
undersigned Acting Veterans Law Judge.  The hearing 
transcript is associated with the claims folder.

In this case, the RO has stylized the issue on appeal as 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
"nerve damage, left leg."  The Veteran originally reported 
left leg numbness and dysfunction which he attributed to a 
stent angioplasty of right internal carotid artery performed 
in November 2005.  See Veteran's statement received in 
December 2005.  During the course of the appeal, the Veteran 
testified before the RO and the Board that the surgical 
procedure also caused neurologic impairment in his rib cage 
area.  The Board, therefore, has rephrased the issue listed 
on the title page to reflect that the Veteran seeks VA 
compensation for all residuals related to the stent 
angioplasty of right internal carotid artery performed in 
November 2005.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
There is no dispute that this issue has been properly 
appealed to the Board.

At his hearings before the RO and the Board, the Veteran also 
alleged that he incurred additional disability by an 
improperly performed right carotid endartectomy at the VA 
Medical Center (VAMC) in the Huntington, West Virginia in 
December 2004.  This issue involves a surgical procedure 
performed by a different facility and a different time frame 
for the issue currently before the Board.  The RO has 
initiated development of this issue as a new claim, and the 
Board agrees.  This issue is not currently before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's residuals of a stent angioplasty of right 
internal carotid artery, performed by The University Hospital 
of Cincinnati on November 11, 2005, cannot be deemed 
attributable to treatment performed by a VA Department 
facility as contemplated under 38 U.S.C.A. § 1151.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a stent angioplasty of 
right internal carotid artery performed by The University 
Hospital of Cincinnati on November 11, 2005 have not been 
met.  38 U.S.C.A. §§ 1151, 1701, 5107 (West 2002); 38 C.F.R. 
§ 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for residuals of a stent angioplasty 
of right internal carotid artery performed by The University 
Hospital of Cincinnati on November 11, 2005.  He does not 
dispute that The University Hospital of Cincinnati is a 
private facility.  However, he argues that he is entitled to 
compensation under 38 U.S.C.A. § 1151 because VA "hired" 
this facility to perform the procedure, that the Cincinnati 
VAMC transferred the Veteran to this facility for such 
treatment, and that his recovery from the surgical procedure 
took place at the Cincinnati VAMC.  In essence, the Veteran 
argues that the stent angioplasty took place under VA's 
supervision, guidance, and payment.
Factual Background

In pertinent part, the record reflects that the Veteran is 
not service-connected for any disability.  He is also not a 
participant in VA's training and rehabilitation services or 
compensated work therapy program.  His vocational experience 
is part-time work as a security guard.

On November 1, 2005, the Veteran presented to the Huntington 
VAMC due to dizziness symptoms.  A computed tomography (CT) 
scan was performed which demonstrated a cerebral aneurysm.  
It also showed an 80 percent right proximal stenosis of the 
internal carotid artery (ICA).  The Veteran was transferred 
to the Cincinnati VAMC on November 7, 2005 for neurosurgery 
evaluation.

The hospitalization records from the Cincinnati VAMC reflect 
that neurosurgeon and neuroradiology consultations concluded 
that the Veteran's best course of treatment involved a 
stenting of the right carotid artery.  Notably, the Veteran 
had a right carotid endartectomy performed at the Huntington 
VAMC in December 2004.  The Veteran agreed with the proposed 
stenting procedure.  On November 11, 2005, the Veteran was 
transferred to The University Hospital of Cincinnati.

Records from The University Hospital of Cincinnati reflect 
that the Veteran underwent a stent angioplasty of right 
internal carotid artery.  A consent form, signed by the 
Veteran, indentified multiple risks of the surgery which 
included paralysis, pain, numbness and limb loss.  The 
surgical report indicated that the Veteran's right femoral 
artery was accessed to perform the procedure.  There were no 
immediate complications.

On November 11, 2005, the Veteran was returned to the 
Cincinnati VAMC for recovery.  Notably, these records reflect 
that there were puncture sites at the left and right femoral 
artery sites which required treatment.  The Veteran reported 
numbness and tingling of the left lower extremity which 
interfered with his ambulation, and he received some 
ambulation training.  On November 18, 2005, the Veteran was 
discharged with arrangements for further rehabilitative care 
to be performed at HealthSouth.

Thereafter, records from HealthSouth reflect assessments that 
the Veteran manifested femoral nerve neuropraxia, possibly 
secondary to hematoma in the groin area, and neuropathy 
status post catheterization for carotid stents.  Clinical 
records from the Huntington VAMC include a February 2006 
electromyography (EMG) study which returned findings 
suggestive of mild peripheral neuropathy of the left lower 
extremity (LLE).

Legal Criteria

In general, the provisions of 38 U.S.C.A. § 1151 authorize 
compensation for additional disability or death caused or 
aggravated by VA treatment or VA's failure to properly treat.  
This basic entitlement statute applies to disability "caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title."  38 U.S.C.A. § 1151(a)(1).

Additional covered activities under 38 U.S.C.A. § 1151 
include participation in VA training and rehabilitation 
services and participation in a VA compensated work therapy 
problem, none of which are alleged or shown.  See 38 U.S.C.A. 
§ 1151(a)(2).

The term "facilities of the Department" means, among other 
things, "facilities over which the Secretary has direct 
jurisdiction," "Government facilities for which the 
Secretary contracts," and "public or private facilities at 
which the Secretary provides recreational activities for 
patients receiving care under section 1710 (hospital, nursing 
home, and domiciliary care) of this title."  38 U.S.C.A. 
§ 1701(3)(A), (B), (C).

The implementing regulation, 38 C.F.R. § 3.361, provides 
further clarification regarding the definition of department 
employees and facilities as follows: 

(e) Department employees and facilities.

(1) A Department employee is an individual-- 

       (i) Who is appointed by the Department in the 
civil service under title 38, United States Code, 
or title 5, United States Code, as an employee as 
defined in 5 U.S.C. 2105; 

       (ii) Who is engaged in furnishing hospital 
care, medical or surgical treatment, or 
examinations under authority of law; and 

       (iii) Whose day-to-day activities are subject 
to supervision by the Secretary of Veterans 
Affairs. 

(2) A Department facility is a facility over 
which the Secretary of Veterans Affairs has 
direct jurisdiction. 

(f) Activities that are not hospital care, 
medical or surgical treatment, or examination 
furnished by a Department employee or in a 
Department facility. The following are not 
hospital care, medical or surgical treatment, or 
examination furnished by a Department employee or 
in a Department facility within the meaning of 38 
U.S.C. 1151(a):

       (1) Hospital care or medical services 
furnished under a contract made under 38 U.S.C. 
1703. 

        (2) Nursing home care furnished under 38 U.S.C. 
1720. 

        (3) Hospital care or medical services, including 
examination, provided under 38 U.S.C. 8153 in a facility 
over which the Secretary does not have direct 
jurisdiction. 

Analysis

The Board, upon review of the facts as alleged and the legal 
definitions of the covered entities under 38 U.S.C.A. § 1151, 
must deny this case as a matter of law.  The Veteran concedes 
that The University Hospital of Cincinnati is a private 
facility which he attributes as resulting in his claimed 
disabilities.  There is no evidence that VA has direct 
control of this facility, and it is clearly not a government 
facility.  It is neither argued nor shown that the stent 
angioplasty of right internal carotid artery was performed by 
a VA employee.  Furthermore, the Veteran was not receiving 
care on the basis of service-connected eligibility.

Rather, the record shows that the Veteran received emergency 
care through VA under Title 17 given his limited income and 
emergent presentation to VA.  The Cincinnati VAMC transferred 
the Veteran to a private facility which had the capabilities 
of performing the stent angioplasty required to treat the 
Veteran.  This type of arrangement with The University 
Hospital of Cincinnati, who performed the operation which is 
alleged to have caused the resultant disability at issue, is 
exactly the type of treatment excluded from the definition of 
treatment furnished by a Department employee or in a 
Department facility within the meaning of 38 U.S.C. 1151(a).  
38 C.F.R. § 3.361(f).  

The Board sympathizes with the Veteran's financial and 
medical circumstances, but it is without authority to grant 
eligibility to a payment simply on the basis of equity.  See 
38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  The Board further observes that "no equities, 
no matter how compelling, can create a right to payment out 
of the United States Treasury which has not been provided for 
by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).

Quite simply, the basic entitlement statute of 38 U.S.C.A. 
§ 1151 does not authorize an award of compensation for the 
type of treatment received by the Veteran.  Accordingly, 
compensation under 38 U.S.C.A. § 1151 cannot be awarded as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In so holding, the Board takes note that the Veteran has not 
asserted, and the record does not suggest, that any VA 
treatment provided after the stent angioplasty of right 
internal carotid artery performed by The University Hospital 
of Cincinnati on November 11, 2005 caused or aggravated his 
currently claimed disability.  As such, the Board has no 
basis to discuss any aspect of treatment actually provided by 
VA.




Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

A pre-adjudicatory RO letter dated June 2006 notified the 
Veteran of the types of evidence and information deemed 
necessary to substantiate his claim as well as the relative 
developmental duties under the VCAA.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the Veteran testified before the RO and the 
Board, and submitted lay and medical evidence in support of 
his claim.  After a review of this evidence, it is clear from 
the record that the facts as alleged do not provide a legal 
basis to assert entitlement to compensation under 38 U.S.C.A. 
§ 1151.  Any further notice or assistance to the Veteran is 
not required as this is a case based solely on statutory 
interpretation and must be denied as a matter of law.  See 
Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a 
Federal statute provides for payment of interest on past-due 
benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002).



ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of a stent angioplasty of right internal 
carotid artery performed by The University Hospital of 
Cincinnati on November 11, 2005 is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


